DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Yaakov Citrin on 9/7/2022.

IN THE CLAIMS:

1.	(Currently Amended)	A system comprising:
a processor; and
a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising
	receiving, at a first computing device that stores a first neural network, a request for an operation to be performed by an application that is executed by a second computing device, wherein the request is in a first language, and wherein the request is received from a user device, 
	translating, at the first computing device and using the first neural network, the request into a modified request in a custom language, wherein the first neural network and a second neural network are trained to communicate with one another in the custom language, and wherein the custom language is created by the first neural network and the second neural network,
	sending, by the first computing device and to the second computing device, the modified request in the custom language, 
	receiving, by the first computing device and from the second computing device, a modified response that is in the custom language, wherein the modified response is created at the second computing device using the second neural network, 
	translating, by the first computing device and using the first neural network, the modified response into a response in the first language, and
	sending, by the first computing device and to the user device, the response in the first language, wherein the first neural network and the second neural network create the custom language using sample data provided by a training application, wherein the sample data comprises requests and responses associated with the application, and wherein the first neural network and the second neural network create the custom language based on a structure of the requests and the responses, wherein the first neural network is deployed to the first computing device after the first neural network is trained to communicate using the custom language, and wherein the second neural network is deployed to the second computing device after the second neural network is trained to communicate using the custom language.  
2.	(Original)	The system of claim 1, wherein the request for the operation is received via an application programming interface that is exposed by the first computing device.
3.	(Original)	The system of claim 2, wherein the modified request is sent to the second computing device via the application programming interface.  
4.	(Currently Amended)	The system of claim 1, wherein the request for the operation is received via an application programming interface that is exposed by the first computing device.  
5.	(Currently Amended)	The system of claim 4, wherein the 
6.	(Currently Amended)	The system of claim [[1]]5, wherein the application programming interface is based on the application programming interface definitions
7.	(Original)	The system of claim 1, wherein the second computing device receives the modified request, translates the modified request into an application call using the second neural network, passes the application call to the application, receives an application response from the application, and translates the application response into the modified response using the second neural network.  
8.	(Original)	The system of claim 1, wherein the modified request and the modified response obfuscate contents of the request for the operation and contents of the response.  
9.	(Currently Amended)	A method comprising:
	receiving, at a first computing device that stores a first neural network, a request for an operation to be performed by an application that is executed by a second computing device, wherein the request is in a first language, and wherein the request is received from a user device;
	translating, at the first computing device and using the first neural network, the request into a modified request in a custom language, wherein the first neural network and a second neural network are trained to communicate with one another in the custom language, and wherein the custom language is created by the first neural network and the second neural network;
	sending, by the first computing device and to the second computing device, the modified request in the custom language;
	receiving, by the first computing device and from the second computing device, a modified response that is in the custom language, wherein the modified response is created at the second computing device using the second neural network; 
	translating, by the first computing device and using the first neural network, the modified response into a response in the first language; and
sending, by the first computing device and to the user device, the response in the first language, wherein the first neural network and the second neural network create the custom language using sample data provided by a training application, wherein the sample data comprises requests and responses associated with the application, and wherein the first neural network and the second neural network create the custom language based on a structure of the requests and the responses, wherein the first neural network is deployed to the first computing device after the first neural network is trained to communicate using the custom language, and wherein the second neural network is deployed to the second computing device after the second neural network is trained to communicate using the custom language.  
10.	(Currently Amended)	The method of claim 9, wherein the request for the operation is received via an application programming interface that is exposed by the first computing device
11.	(Currently Amended)	The method of claim 10, wherein the 
12.	(Currently Amended)	The method of claim [[9]]11, wherein the application programming interface is based on the application programming interface definitions
13.	(Original)	The method of claim 9, wherein the second computing device receives the modified request, translates the modified request into an application call using the second neural network, passes the application call to the application, receives an application response from the application, and translates the application response into the modified response using the second neural network.  
14.	(Currently Amended)	A computer storage medium having computer-executable instructions stored thereon that, when executed by a processor, cause the processor to perform operations comprising:
	receiving, at a first computing device that stores a first neural network, a request for an operation to be performed by an application that is executed by a second computing device, wherein the request is in a first language, and wherein the request is received from a user device;
	translating, at the first computing device and using the first neural network, the request into a modified request in a custom language, wherein the first neural network and a second neural network are trained to communicate with one another in the custom language, and wherein the custom language is created by the first neural network and the second neural network;
	sending, by the first computing device and to the second computing device, the modified request in the custom language;
	receiving, by the first computing device and from the second computing device, a modified response that is in the custom language, wherein the modified response is created at the second computing device using the second neural network; 
	translating, by the first computing device and using the first neural network, the modified response into a response in the first language; and
	sending, by the first computing device and to the user device, the response in the first language, wherein the first neural network and the second neural network create the custom language using sample data provided by a training application, wherein the sample data comprises requests and responses associated with the application, and wherein the first neural network and the second neural network create the custom language based on a structure of the requests and the responses, wherein the first neural network is deployed to the first computing device after the first neural network is trained to communicate using the custom language, and wherein the second neural network is deployed to the second computing device after the second neural network is trained to communicate using the custom language.
15.	(Original)	The computer storage medium of claim 14, wherein the request for the operation is received via an application programming interface that is exposed by the first computing device.  
16.	(Currently Amended)	The computer storage medium of claim 14, wherein the request for the operation is received via an application programming interface that is exposed by the first computing device
17.	(Currently Amended)	The computer storage medium of claim 16, wherein the 
18.	(Currently Amended)	The computer storage medium of claim [[14]]17, wherein the application programming interface is based on the application programming interface definitions
19.	(Original)	The computer storage medium of claim 14, wherein the second computing device receives the modified request, translates the modified request into an application call using the second neural network, passes the application call to the application, receives an application response from the application, and translates the application response into the modified response using the second neural network.  
20.	(Original)	The computer storage medium of claim 14, wherein one of the modified request or the modified response comprises data that communicates a change in the custom language.  

Allowable Subject Matter
3.	Claims 1 - 20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
          Regarding claim 1, the closest prior art is Narayanan et al. (U.S. Publication 2016/0012350) and Dyer et al. (U.S. Patent 10,755,212).  Narayanan discloses a system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising receiving, at a first computing device that stores a first neural network, a request for an operation to be performed by an application that is executed by a second computing device, wherein the request is in a first language, and wherein the request is received from a user device, translating, at the first computing device and using the first neural network, the request into a modified request in a custom language, wherein the first neural network and a second neural network are trained to communicate with one another in the custom language, and wherein the custom language is created by the first neural network and the second neural network, and translating, by the first computing device and using the first neural network, the modified response into a response in the first language.  Dyer discloses sending, by the first computing device and to the second computing device, the modified request in the custom language, receiving, by the first computing device and from the second computing device, a modified response that is in the custom language, wherein the modified response is created at the second computing device using the second neural network, and sending, by the first computing device and to the user device, the response in the first language.
	However, the art of record does not teach, nor render obvious a system comprising: a processor; and a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising receiving, at a first computing device that stores a first neural network, a request for an operation to be performed by an application that is executed by a second computing device, wherein the request is in a first language, and wherein the request is received from a user device, translating, at the first computing device and using the first neural network, the request into a modified request in a custom language, wherein the first neural network and a second neural network are trained to communicate with one another in the custom language, and wherein the custom language is created by the first neural network and the second neural network, sending, by the first computing device and to the second computing device, the modified request in the custom language, receiving, by the first computing device and from the second computing device, a modified response that is in the custom language, wherein the modified response is created at the second computing device using the second neural network,  translating, by the first computing device and using the first neural network, the modified response into a response in the first language, and sending, by the first computing device and to the user device, the response in the first language, wherein the first neural network and the second neural network create the custom language using sample data provided by a training application, wherein the sample data comprises requests and responses associated with the application, and wherein the first neural network and the second neural network create the custom language based on a structure of the requests and the responses, wherein the first neural network is deployed to the first computing device after the first neural network is trained to communicate using the custom language, and wherein the second neural network is deployed to the second computing device after the second neural network is trained to communicate using the custom language.  
Claims 2 – 8 are allowed for at least the reasons of claim 1.  Claims 9 and 14 are variants of claim 1 and are allowed for the same reasons as are claims 10 - 13 which depends from claim 9 and claims 15 - 20 which depend from claim 14.
          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM C WOOD/
Examiner, Art Unit 2193          

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193